DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 been cancelled.

Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections to the claims and thus the objections are withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 18-26, filed 2/25/2022, with respect to claims 1 and 13 have been fully considered and are persuasive.  The rejection of 9/29/2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Servilla on 3/18/2022.
The application has been amended as follows: 
Claim 1 should read as follows:
“A physical vapor deposition (PVD) chamber comprising:
a plurality of cathode assemblies;
an upper shield below the plurality of cathode assemblies having a shield hole to expose one of the plurality of cathode assemblies; and
a lower shield below the upper shield, the lower shield having an upper end in contact with the upper shield, a lower end opposite the upper end, and a lower shield wall comprising a height “H” extending from the upper end to the lower end and a lower shield wall inner surface, wherein the lower shield wall inner surface has a substantially straight region extending from the upper end to about 0.8H wherein the substantially straight region has a first bend adjacent the upper end defining a first angle that is not in a range of from about 0.1 degrees to about 120 degrees and the lower shield wall inner surface has a second bend adjacent the lower end defining a second angle

Claim 13 should read as follows:
“A physical vapor deposition (PVD) chamber comprising:
a plurality of cathode assemblies;
an upper shield below the plurality of cathode assemblies having a shield hole to expose one of the plurality of cathode assemblies; and
a lower shield below the upper shield, the lower shield having an upper end in contact with the upper shield, a lower end opposite the upper end, and a lower shield wall comprising a height “H” extending from the upper end to the lower end and a lower shield wall inner surface, wherein the lower shield wall inner surface has a substantially straight region extending from the upper end to a range of 0.85H to 0.90H, wherein the substantially straight region has a first bend adjacent the upper end defining a first angle that is not in a range of from about 0.1 degrees to about 120 degrees and the lower shield wall inner surface has a second bend adjacent the lower end defining a second angle
one or more heating elements adjacent to the lower shield.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art to the claimed invention is Tsunekawa (US 20150096881 A1) and Lawson (US 20030146085 A1). Tsunekawa teaches a PVD chamber with a plurality of cathode assemblies, an upper shield and a lower shield, wherein the upper end of the lower shield contacts the upper shield and shield holes in the upper shield to expose targets, which can be opened and closed by a shutter drive mechanism. Lawson teaches a shield having a total height H extending from an upper end to a lower end, wherein the lower shield wall inner surface has a substantially straight region extending from the upper end to about 0.8H and a bend having an angle adjacent the lower end.
 However, the not in the range of from about 0.1 degrees to about 120 degrees or the lower shield wall inner surface having a contour that minimizes accumulation of particles on the lower shield. Additionally, there is no teaching, motivation, or suggestion to modify Tsunekawa to meet these limitations and thus claim 1 is allowed.
Claims 2-12 depend on claim 1 and thus are allowed for the same reasons.
Claim 13 contains all limitations that made claim 1 allowable and thus is allowed for the same reasons.
Claims 14-17 depend on claim 13 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797